Case 2:20-cv-09097-DMG-PVC Document 39-1 Filed 05/03/21 Page 1 of 11 Page ID #:383




     1     CENTER FOR DISABILITY ACCESS
           Amanda Seabock, Esq., SBN 289900
     2     Chris Carson, Esq., SBN 280048
           Dennis Price, Esq., SBN 279082
     3     Tehniat Zaman, Esq., SBN 321557
           8033 Linda Vista Road Suite 200
     4     San Diego CA 92111
           (858) 375-7385; (888) 422-5191 fax
     5     TehniatZ@potterhandy.com
     6     Attorneys for Plaintiff
     7
     8
                                 UNITED STATES DISTRICT COURT
     9
                                CENTRAL DISTRICT OF CALIFORNIA
    10
    11     Orlando Garcia,                          Case No: 2:20-cv-09097-DMG-PVC
                                                    Hon. Dolly M. Gee
    12                  Plaintiff,
    13         v.                                   Plaintiff’s Memorandum of Points
                                                    and Authorities in Support of
    14     Deanna Antoinette Ductoc;                Motion for Leave to File First
           Angel Daniel Ductoc Jr.; Janice          Amended Complaint
    15     Rosales; and Does 1-10,
    16                  Defendants.                 Fed.R.Civ.P. 15(a)(2).
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28




                                                1

         Memorandum of Points and Authorities            Case No.: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-1 Filed 05/03/21 Page 2 of 11 Page ID #:384




     1              MEMORANDUM OF POINTS AND AUTHORITIES
     2    I.    Statement of Relevant Facts
     3          On October 2, 2020, the plaintiff filed the Complaint in this case,
     4   alleging violations of the ADA and the Unruh Civil Rights Act. Dkt. 1.
     5   Plaintiff alleged that he went to the subject business and was denied access by
     6   virtue of the lack of accessible parking. Dkt. 1. Moreover, Plaintiff asserted
     7   that he intended to “have all barriers related to his disability remedied. See
     8   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
     9   encounters one barrier at a site, he can sue to have all barriers that relate to his
    10   disability removed regardless of whether he personally encountered them).”
    11   Dkt. 1 at 5:7-10.
    12          By virtue of his Complaint alleging “denial of a right of access
    13   protected by Titles II or III of the Americans with Disabilities Act…” General
    14   Order 56 administratively stayed the case. On February 3, 2021, the Court
    15   lifted the stay and ordered the parties to submit a joint report in advance of the
    16   Scheduling Conference. The scheduling conference is currently set for May
    17   21, 2021. Dkt. 26.
    18          On March 8, 2021, the Supreme Court issued an 8-1 opinion that altered
    19   the way in which nominal damages interact with equitable relief claims, such
    20   as those available under the Americans with Disabilities Act. Uzuegbunam v.
    21   Preczewski, __ S. C. ___, 2021 WL 850106 (March 8, 2021).
    22          On March 24, 2021, Plaintiff’s investigator returned to the business to
    23   conduct an inspection. Soyoung Ward Declaration (“Ward Dec.”) ¶ 7. At the
    24   time of the inspection, Defendant had an alternative portable ramp, which
    25   could be installed as needed. Ward Dec. ¶ 10. Plaintiff’s investigator measured
    26   the ramp and found the slope to be 11.2% and the width to be 29.5 inches.
    27   Ward dec. ¶ 10. Additionally, the investigator found the kickplate for the
    28   entrance door was not capped and had protruding screws. Ward Dec. ¶¶ 13 &



                                                  2

         Memorandum of Points and Authorities                Case No.: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-1 Filed 05/03/21 Page 3 of 11 Page ID #:385




     1   16. Lastly, the investigator found the accessible sales counter measured 15 ¼
     2   inches while the main sales counter was 24 ½ inches. Ward Dec. ¶ 18.
     3          Since filing the complaint, Plaintiff has learned that Janice Rosales is
     4   the rightful owner of the subject property. Declaration of Tehniat Zaman
     5   (“Zaman Decl.”) ¶ 4. Plaintiff now seeks to add Janice Rosales as parties to
     6   this action, as she is the rightful owner of the real property and can address
     7   the need for modifications to the property. Zaman Dec. ¶¶ 4 & 5.
     8          The Plaintiff, therefore, now respectfully requests leave of this court to
     9   amend the complaint.
    10
    11   II.    Legal Standard
    12            A. Policies and Principles Underlying the Role of Pleadings in
                      Federal Courts Require ‘Extremely Liberal’ Opportunities
    13                to Amend Complaints
    14          When a party seeks to amend his complaint, leave “shall be freely given
    15   when justice so requires.” Fed. R. Civ. P. 15(a). Over thirty years ago, the
    16   Supreme Court declared that “this mandate is to be heeded.” Foman v. Davis,
    17   371 U.S. 178, 182 (1962). The Court explained:
    18
                It is too late in the day and entirely contrary to the spirit of the
    19          Federal Rules of Civil Procedure for decisions on the merits to
                be avoided on the basis of mere technicalities. The Federal Rules
    20          reject the approach that pleading is a game of skill in which one
                misstep by counsel may be decisive to the outcome and accept
    21          the principle that the purpose of pleading is to facilitate a proper
                decision on the merits.
    22
         Id. at 181-82. The Supreme Court then established some principles that have
    23
         been consistently followed by courts deciding whether to allow an amendment
    24
         to a complaint:
    25
    26          If the underlying facts or circumstances relied upon by a plaintiff
                may be a proper subject of relief, he ought to be afforded an
    27          opportunity to test his claim on the merits. In the absence of any
                apparent or declared reason--such as undue delay, bad faith or
    28          dilatory motive on the part of the movant, repeated failure to cure
                deficiencies by amendments previously allowed, undue



                                                 3

         Memorandum of Points and Authorities               Case No.: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-1 Filed 05/03/21 Page 4 of 11 Page ID #:386



                prejudice to the opposing party by virtue of allowance of the
     1          amendment, futility of amendment, etc.--the leave sought should,
                as the rules require, be ‘freely given.’
     2
     3   Id. at 182.
     4          This circuit has consistently followed the Supreme Court’s mandate.
     5   The policy of ‘freely allowing’ the amendments of complaints “is to be applied
     6   with extreme liberality.” Morongo Band of Mission Indians v. Rose, 893 F.2d
     7   1074, 1079 (9th Cir. 1989). Although the district court exercises discretion in
     8   allowing amendments, it abuses its discretion by denying an amendment when
     9   there is an absence of judicially developed factors. Hurn v. Retirement Fund
    10   Trust of the Plumbing, Heating and Piping Industry of Southern California,
    11   648 F.2d 1252, 1253 (9th Cir. 1981). These factors are discussed below.
    12
    13            B. This Court Should Allow the Amendment Because There Is
                     No Bad Faith, Futility, Dilatory Motives, Previous
    14               Amendments or Prejudice.
    15          “The following factors guide a court's determination of whether a
    16   motion to amend should be granted: (1) undue delay; (2) bad faith; (3) futility
    17   of amendment; and (4) prejudice to the opposing party.” Forsyth v. Humana,
    18   Inc., 99 F.3d 1504, 1518 (9th Cir. 1996). Another factor that can be considered
    19   by the court is whether the plaintiff has already amended the complaint. DCD
    20   Programs, Ltd. v. Leighton, 833 F.2d 183, 186 at fn. 3 (9th Cir. 1987). Though
    21   Plaintiff readily admits undue delay, because none of the other factors apply
    22   in the present case, this Court should allow Plaintiff to amend his Complaint.
    23
    24          1. Undue Delay
    25          If the proposed amendment was unduly delayed, the district court can
    26   consider this as a factor in exercising its discretion to allow or deny the
    27   amendment. Hurn v. Retirement Fund Trust of the Plumbing, Heating and
    28   Piping Industry of Southern California, 648 F.2d at 1253. In both Hurn and



                                                4

         Memorandum of Points and Authorities             Case No.: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-1 Filed 05/03/21 Page 5 of 11 Page ID #:387




     1   Morongo, the courts were faced with proposed amendments that had been
     2   delayed for two years. The Morongo court considered it a factor (among
     3   many) in its ultimate denial of the amendment, while the Hurn court allowed
     4   the amendment despite the two-year delay. Id.; Morongo Band of Mission
     5   Indians v. Rose, 893 F.2d at 1079. The Morongo court explained that even a
     6   two-year delay is not enough, by itself, to justify denying a proposed
     7   amendment. Id. The Hurn court stated:
     8          Delay alone does not provide sufficient grounds for denying
                leave to amend: Where there is lack of prejudice to the opposing
     9          party and the amended complaint is obviously not frivolous, or
                made as a dilatory maneuver in bad faith, it is an abuse of
    10          discretion to deny such a motion.
    11
         Hurn v. Retirement Fund Trust of the Plumbing, Heating and Piping Industry
    12
         of Southern California, 648 F.2d at 1253.
    13
                On the other hand, where the court is faced with bad faith and dilatory
    14
         tactics, it will not abuse its discretion in denying an amendment. For example,
    15
         in Jackson v. Bank of Hawaii, 902 F.2d 1385 (9th Cir. 1990), the court of
    16
         appeals affirmed the district court’s denial of an amendment. The court
    17
         pointed out that the case had been "extensively litigated with several trial dates
    18
         set” already. Id. at 1388. Furthermore, the plaintiffs knew they were going to
    19
         amend and, in fact, “informed the court of their intention to file an amended
    20
         complaint in March 1987, in May 1987, and in February 1988, but delayed
    21
         offering their amended complaint until May 1988.” Id. The seventh month
    22
         delay from the time they said they would file an amendment to the time they
    23
         actually did file was “inexplicable and unjustified.” Id.
    24
                Quite another situation was presented in DCD Programs. In DCD
    25
         Programs, a defendant argued “unjust delay” in seeking to add it as a
    26
         defendant. DCD Programs, Ltd. v. Leighton, 833 F.2d at 186. The district
    27
    28




                                                 5

         Memorandum of Points and Authorities               Case No.: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-1 Filed 05/03/21 Page 6 of 11 Page ID #:388




     1   court rejected this argument, and its decision was upheld by the court of
     2   appeals. Id. The court stated:
     3          [T]his suit is still in its early stages, and appellants have offered
                a satisfactory explanation for their delay in naming HFB as a
     4          defendant, i.e., they waited until they had sufficient evidence of
                conduct upon which they could base claims of wrongful conduct.
     5          Moreover, Fed.R.Civ.P. 11 requires the sanctioning of attorneys
                who bring suits lacking a factual basis. Consequently, attorneys
     6          are cautioned, by this threat of sanctions, to perform their duty to
                investigate before involving a party in a lawsuit.
     7
     8
         Id., at 186 & fn. 4.
     9
                Here, Plaintiff has been diligent in seeking amendment. Plaintiff brings
    10
         this motion to amend prior to the Court issuing a Scheduling Order that would
    11
         set a deadline to file an amendment. This case is not akin to Jackson, in which
    12
         the case had been litigated through several set trial dates and with an
    13
         amendment contemplated for more than a year. Rather, as in DCD Programs,
    14
         this case is in its infancy, with not a single deadline having lapsed.
    15
                Furthermore, pursuant to Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008),
    16
         an ADA plaintiff has standing to seek removal of all barriers related to his
    17
         disability. Following that precedent, and considering that the number of prior
    18
         amendments is a factor used by courts in determining whether to grant leave
    19
         to amend, it is optimal for Plaintiff to move to amend after he has had a full
    20
         opportunity to conduct discovery and determine whether additional barriers
    21
         related to his disability exist.
    22
                On March 24, 2021, Plaintiff’s inspector visited the business and
    23
         uncovered additional barriers. On April 1, 2021, Plaintiff’s counsel began the
    24
         meet and confer process with Defendant’s counsel, requesting a stipulation to
    25
         file the Amended Complaint. Zaman Dec. ¶ 3. Thus, Plaintiff has been diligent
    26
         in seeking amendment. On April 23, 2021, after a phone call and several
    27
         emails, Plaintiff’s counsel concluded the meet and confer process. Zaman
    28




                                                 6

         Memorandum of Points and Authorities               Case No.: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-1 Filed 05/03/21 Page 7 of 11 Page ID #:389




     1   Dec. 6. Pursuant to local rule 7-3, Plaintiff’s counsel waited the required 7-
     2   days after the conclusion of the prefiling meet and confer process to file this
     3   motion. Here, Plaintiff started the amendment process only six days after the
     4   inspection uncovered additional barriers. Accordingly, there is no undue
     5   delay.
     6
     7             2. Futility
     8             If the amended complaint would do nothing more than present a futile
     9   claim, the district court can properly deny the amendment. Forsyth v. Humana,
    10   Inc., 99 F.3d at 1518. In Forsyth, the plaintiff’s sought leave to amend the
    11   complaint and add new claims. Id. The district court properly denied the
    12   amendment because one claim was preempted by federal law and the other
    13   claim was predicated upon a criminal statute and provided no private cause of
    14   action. Id. The futility of the claims would have resulted in a waste of judicial
    15   resources and were properly denied. Id.; see also Gabrielson v. Montgomery
    16   Ward & Co., 785 F.2d 762, 766 (9th Cir.1986) (holding that amendment was
    17   futile because amended claim could not survive summary judgment); Jones v.
    18   Community Redevelopment Agency, 733 F.2d 646, 650 (9th Cir.1984)
    19   (holding that motion to amend is futile if amended complaint would not
    20   survive a motion to dismiss); Aughe v. Shalala, 885 F.Supp 1428 (W.D. Wash.
    21   1995) (holding that the addition of new parties who would merely assert the
    22   same claims that had already been summarily judged was a futile gesture).
    23             Plaintiff’s amendment, however, is not futile. The relevant claims have
    24   not been adjudicated, the claims are not preempted, the claims do state a cause
    25   of action against the parties, and the modification of the Complaint is not
    26   futile.
    27             The Ninth Circuit recognized in Doran that, once a plaintiff has
    28   encountered a barrier, he has standing to seek remediation of all barriers



                                                  7

         Memorandum of Points and Authorities                Case No.: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-1 Filed 05/03/21 Page 8 of 11 Page ID #:390




     1   related to his disability. Thus, the additional barrier allegations are necessary
     2   to ensure full and complete adjudication of Plaintiff’s claim.
     3          New facts revealed at the site inspection indicate that Defendants have
     4   installed a noncompliant alternative portable ramp. See, e.g., 2010 ADA
     5   Standards §§ 206.1 (requiring access aisles to comply with chapter 4) and
     6   404.2.4.4 (precluding slopes greater than 2.083%). Also, the site inspection
     7   revealed the entrance door is noncompliance. See, e.g., 2010 ADA Standards
     8   § 404.2.10 (requiring swinging door surfaces to have a smooth surface on the
     9   push side and cavities created by added kick plates to be capped). Finally, the
    10   sales counter is noncompliant, See, e.g., 2010 ADA Standards §904.4
    11   (requiring the accessible portion of the counter top to extend the same depth
    12   as the sales or service counter top). All of these claims relate to Plaintiff’s
    13   disability and are supported by the ADA Accessibility Guidelines and are,
    14   therefore, not futile.
    15          Additionally, the inclusion of the newly-named defendant, is not futile.
    16   Amending the compliant to include rightful owner of the subject property
    17   ensures the availability of injunctive relief to Plaintiff.
    18          On March 8, the Court substantially altered the relationship between
    19   legal rights and nominal damages. “When a right is violated, that violation
    20   ‘imports damage in the nature of it’ and ‘the party injured is entitled to a
    21   verdict for nominal damages.’” Uzuegbunam v. Preczewski, __ S. C. ___,
    22   2021 WL 850106, *6 (March 8, 2021).
    23          Plaintiff’s amendment is not futile. Quite to the contrary, amendment
    24   will allow Plaintiff to fully adjudicate his claims, against all responsible
    25   parties, and to seek all remedies available to him.
    26
    27
    28




                                                  8

         Memorandum of Points and Authorities                Case No.: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-1 Filed 05/03/21 Page 9 of 11 Page ID #:391




     1          3. First Amendment
     2          Another factor occasionally considered in reviewing a motion to amend
     3   a complaint is “whether the plaintiff has previously amended his complaint.”
     4   Programs, Ltd. v. Leighton, 833 F.2d at 186, fn.3. The DCD Programs court
     5   explained:
     6          In Mir v. Fosburg, 646 F.2d 342 (9th Cir. 1980), the plaintiff had
     7
                amended his complaint once. Both the original complaint and the
                amended one were dismissed for lack of jurisdiction. When the
     8
                plaintiff requested leave to file a second amended complaint, the
                district court denied the motion. In affirming the denial, this court
     9
                held that a district court's discretion over amendments is
                especially broad "where the court has already given a plaintiff
    10
                one or more opportunities to amend his complaint...." Id. at 347;
                see Fidelity Financial Corp. v. Fed. Home Loan Bank, 792 F.2d
    11
                1432, 1438 (9th Cir.1986), cert. denied, --- U.S. ----, 107 S.Ct.
                949, 93 L.Ed.2d 998 (1987); Mooney v. Vitolo, 435 F.2d 838,
    12
                839 (2d Cir.1970) (per curiam).

    13   Id.
    14          Plaintiff has not amended his Complaint previously and, therefore, the
    15   Court should “freely allow” this first amendment.
    16
    17
                4. No Prejudice
    18
                A district court can deny a proposed amendment if permitting the
    19
         amendment would prejudice the opposing party. Jackson v. Bank of Hawaii ,
    20
         902 F.2d at 1387. In fact, this factor is the most important factor. Id. In
    21
         Jackson, the district court properly denied the amendment because after the
    22
         case had been extensively litigated and several trial dates set, the plaintiffs
    23
         sought to amend the complaint alleging new legal theories predicated upon a
    24
         different set of facts. Id. at 1387-88. The district court determined that this
    25
         would unduly prejudice the defendants. Id.
    26
                Similarly, in Morongo, the district court rejected a proposed
    27
         amendment because:
    28




                                                 9

         Memorandum of Points and Authorities               Case No.: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-1 Filed 05/03/21 Page 10 of 11 Page ID
                                  #:392


              The new claims set forth in the amended complaint would have
  1           greatly altered the nature of the litigation and would have
              required defendants to have undertaken, at a late hour, an
  2           entirely new course of defense. Again, this factor is not fatal to
              amendment but it enters into the balance.
  3
              In light of the radical shift in direction posed by these claims,
  4           their tenuous nature, and the inordinate delay, we conclude
              that the district court did not clearly abuse its discretion in
  5           denying leave to amend.
  6
       Morongo Band of Mission Indians v. Rose, 893 F.2d at 1079 (emphasis
  7
       added) (internal citations omitted).
  8
              In Hurn, the court examined the case and found that the “same set of
  9
       operative facts” were alleged and that the defendants had not compromised
 10
       their positions in such a way that the amendment would prejudice them. Hurn
 11
       v. Retirement Fund Trust of the Plumbing, Heating and Piping Industry of
 12
       Southern California, 648 F.2d at 1253.
 13
 14           Here, while Plaintiff pleads a new facts and a new remedy, his legal
 15    theories remain the same. The nature of the litigation is not altered by the
 16    amendment. None of Plaintiff’s allegations or legal theories change and,
 17    discovery has only just opened. Therefore, Defendants have not compromised
 18    their positions on any of Plaintiff’s case theories.
 19
 20   III.    Conclusion
 21           Leave to amend "shall be freely given” when justice so requires, and
 22    this policy is to be applied with extreme liberality. The district court has
 23    discretion to deny a motion to amend when certain factors are present. None
 24    of these factors are present in this case.
 25           This motion seeks the first amendment to the Complaint and does not
 26    allege any new legal theories. The defendant has not compromised its
 27    positions. The amendment is not futile. Moreover, Plaintiff has multiple good
 28    reasons for amending his complaint: to ensure the claims available to him are



                                               10

       Memorandum of Points and Authorities               Case No.: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-1 Filed 05/03/21 Page 11 of 11 Page ID
                                  #:393



  1    fully litigated in one suit, all responsible parties are brought into the case and
  2    he is allowed to seek all remedies available to him.
  3           Allowing Plaintiff to amend his complaint would further the principles
  4    underlying Rule 15(a) by allowing the litigation to proceed on its merits on
  5    all related claims, against all responsible parties, and by seeking all remedies
  6
       available to him. The Plaintiff respectfully requests leave to amend the
  7
       Complaint.
  8
  9
       Dated: May 3, 2021                     CENTER FOR DISABILITY ACCESS
 10
                                              By: /s/ Tehniat Zaman
 11                                               Tehniat Zaman
 12                                              Attorneys for Plaintiff
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                               11

       Memorandum of Points and Authorities               Case No.: 2:20-cv-09097-DMG-PVC
